Exhibit 10.3

 

EXECUTION COPY

 

[ANR Receivables Funding, LLC]

 

FIRST AMENDMENT

TO

THE SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of December 21, 2011, is entered into by
and among the following parties:

 

(i)                                   ANR RECEIVABLES FUNDING, LLC, a Delaware
limited liability company (the “Seller”);

 

(ii)                                ALPHA NATURAL RESOURCES, LLC, a Delaware
limited liability company, as Servicer (the “Servicer”);

 

(iii)                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Related Committed Purchaser, as an LC Participant and as a Purchaser Agent;

 

(iv)                            MARKET STREET FUNDING LLC, a Delaware limited
liability company, as a Related Committed Purchaser and as a Conduit Purchaser;
and

 

(v)                               PNC BANK, NATIONAL ASSOCIATION, as LC Bank, as
an LC Participant, as a Purchaser Agent and as Administrator.

 

Capitalized terms used but not otherwise defined herein (including such terms
used in the foregoing preamble) have the respective meanings assigned thereto in
the Receivables Purchase Agreement defined below.

 

BACKGROUND

 

1.                                      The parties hereto have entered into
that certain Second Amended and Restated Receivables Purchase Agreement, dated
as of October 19, 2011 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”).

 

2.                                      The parties hereto desire to amend the
Receivables Purchase Agreement as set forth herein.

 

--------------------------------------------------------------------------------


 

3.                                      Concurrently herewith, the Seller and
the Originator are entering into that certain First Amendment to the Purchase
and Sale Agreement (the “PSA Amendment”).

 

4.                                      Concurrently herewith, the Originator
and each Transferor are entering into that certain First Amendment to the Sale
Agreement (the “SA Amendment”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Certain Amendments to the Receivables
Purchase Agreement.  The Receivables Purchase Agreement is hereby amended as
follows:

 

1.1                       The definition of “Affiliate Receivable” set forth in
Exhibit I to the Receivables Purchase Agreement is replaced in its entirety with
the following:

 

“Affiliate Receivable” means, at any time, (i) any indebtedness and other
obligations owed to Alpha Appalachia Holdings, Inc. (formerly known as Massey
Energy Company) or any Subsidiary of Alpha Appalachia Holdings, Inc. arising
from the sale of coal by or on behalf of Alpha Appalachia Holdings, Inc. or any
Subsidiary of Alpha Appalachia Holdings, Inc.; other than any indebtedness or
other obligations owed to the Originator, any Transferor or the Seller and
(ii) any Receivable that then constitutes an “Excluded Receivable” under and as
defined in the Purchase and Sale Agreement.

 

1.2                       The following new clause (l) is added to the end of
Section 2 of Exhibit IV to the Receivables Purchase Agreement:

 

(l)            As used in this clause, “Schedule of Excluded Receivables” and
“Excluded Receivables” have the meanings assigned to such terms in the Purchase
and Sale Agreement.  The Servicer shall at all times maintain a Schedule of
Excluded Receivables in sufficient detail to identify all Excluded Receivables
and to segregate such Excluded Receivables from the Pool Receivables and shall
deliver the Schedule of Excluded Receivables to the Administrator, any Purchaser
or any Purchaser Agent promptly (but not later than one (1) Business Day)
following such Person’s request therefor.  In addition, the Servicer shall
include a copy of the Schedule of Excluded Receivables in each Information
Package delivered by the Servicer from time to time hereunder.

 

SECTION 2.                            Further Amendment to the Receivables
Purchase Agreement.  The definition of “Settlement Date” set forth in Exhibit I
to the Receivables Purchase Agreement is replaced in its entirety with the
following:

 

“Settlement Date” means (i) solely with respect to September, October,
November and December of 2011 and January and February of 2012 (and, for the
avoidance of doubt, not with respect to any calendar month thereafter), the
30th day of each calendar month (or solely with respect to February 2012, the
29th day of such calendar month) (or if such day is not a Business Day, the next
occurring Business Day), and (ii) for all other calendar months, the 23rd day of
each

 

2

--------------------------------------------------------------------------------


 

calendar month (or if such day is not a Business Day, the next occurring
Business Day); provided, that on and after the occurrence and continuation of
any Termination Event, the Settlement Date shall be the date selected as such by
the Administrator (with the consent or at the direction of the Majority
Purchaser Agents) from time to time (it being understood that the Administrator
(with the consent or at the direction of the Majority Purchaser Agents) may
select such Settlement Date to occur as frequently as daily) or, in the absence
of any such selection, the date which would be the Settlement Date pursuant to
this definition.

 

SECTION 3.                            Additional Amendments to the Receivables
Purchase Agreement.  The Receivables Purchase Agreement is hereby amended as
follows:

 

3.1                       The last sentence of Section 1(h) of Exhibit III to
the Receivables Purchase Agreement is hereby replaced in its entirety with the
following:

 

The office where the Seller keeps its records concerning the Receivables is at
the address of such party set forth on Schedule V hereto.

 

3.2                       Schedule V to the Receivables Purchase Agreement is
hereby replaced in its entirety with Exhibit A attached hereto.

 

SECTION 4.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
each Purchaser and each Purchaser Agent as follows:

 

(a)                                 Representations and Warranties.  After
giving effect to this Amendment, the representations and warranties made by such
Person under the Transaction Documents are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the other Transaction Documents to which such Person is
a party, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part. 
This Amendment and the other Transaction Documents to which such Person is a
party, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with its terms.

 

(c)                                  No Default. After giving effect to this
Amendment and the transactions contemplated hereby, (i) no Termination Event or
Unmatured Termination Event exists or shall exist and (ii) the Purchase and Sale
Termination Date (as defined in the Purchase and Sale Agreement) has not
occurred.

 

SECTION 5.                            Consents.  Each of the Purchasers, the
Purchaser Agents and the Administrator hereby consents to the PSA Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION 6.                            Waiver and Limitations.

 

(a)                                 The Seller and the Servicer hereby advise
the Administrator, each Purchaser and each Purchaser Agent (collectively, the
“Waiving Parties”) that on or about December 1, 2011, each of the Seller, the
Originator and each Transferor changed the location (or solely with respect to
each Transferor, one of the locations) where such Person keeps its respective
records concerning the Receivables to the location set forth on Exhibit B
attached hereto (i) without providing 30 days’ prior written notice to the
Administrator and each Purchaser Agent of such change, as required pursuant to
Section 6.1(e) of the Sale Agreement and Section 6.1(h) of the Purchase and Sale
Agreement and (ii) in violation of Section 1(h) of Exhibit III of the
Receivables Purchase Agreement (such events, collectively, the “Location
Breach”).  Each of the Waiving Parties hereby agrees to irrevocably waive each
of the Location Breaches as well as any Termination Event or Unmatured
Termination Event that has occurred and is continuing solely and directly from
any Location Breach.

 

(b)                                 Limitations.  Except as expressly set forth
in clause (a) above, none of the Waiving Parties are hereby waiving, and none
have agreed to waive in the future (i) the breach of any provisions of the
Receivables Purchase Agreement or any other Transaction Document (including,
without limitation, any future Location Breach), (ii) any Termination Event or
Unmatured Termination Event or (iii) any rights or remedies in respect of any
such breach, Termination Event, Unmatured Termination Event or any other event
or circumstance.

 

SECTION 7.                            Authorization to File Financing
Statements.  Each of the parties hereto hereby consent to the filing on or after
the date hereof of each of the UCC-3 financing statement amendments in the form
of Exhibit C attached hereto.

 

SECTION 8.                            Effect of Amendment.  All provisions of
the Receivables Purchase Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Receivables Purchase Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Receivables Purchase Agreement shall be deemed
to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
or any other Transaction Document other than as set forth herein.

 

SECTION 9.                            Costs and Expenses.  The Seller agrees to
pay on demand all costs and expenses of the Administrator, each Purchaser and
each Purchaser Agent (including, without limitation, counsel fees and expenses)
incurred in connection with the preparation, execution and delivery of this
Agreement and the transactions contemplated hereby.

 

SECTION 10.                     Amendment is a Transaction Document.  For the
avoidance of doubt, this Amendment shall constitute a Transaction Document for
all purposes.

 

SECTION 11.                     Effectiveness.  This Amendment shall become
effective, (a) solely with respect to Section 1 hereof, as of October 19, 2011,
upon receipt by the Administrator of the following, in each case, in form and
substance acceptable to the Administrator:

 

4

--------------------------------------------------------------------------------


 

(i)                                     counterparts of this Amendment
(including facsimile or electronic copies) duly executed by each of the parties
hereto;

 

(ii)                                  copies of the Schedule of Excluded
Receivables referenced in Section 1.2 above as of the last day of each of
September 2011, October 2011 and each of the other months thereafter, if any,
for which an Information Package with respect thereto would be due pursuant to
Sections 1(a)(ii) and 2(a)(i) of Exhibit IV to the Receivables Purchase
Agreement;

 

(iii)                               copies of revised Information Packages for
each of the calendar months of September 2011, October 2011 and each of the
other months thereafter, if any, for which an Information Package with respect
thereto would be due pursuant to Sections 1(a)(ii) and 2(a)(i) of Exhibit IV to
the Receivables Purchase Agreement;

 

(iv)                              copies of Schedule VI to the Purchase and Sale
Agreement as of October 19, 2011 and the last day of each of September 2011,
October 2011 and each of the other months thereafter, if any, for which an
Information Package with respect thereto would be due pursuant to Sections
1(a)(ii) and 2(a)(i) of Exhibit IV to the Receivables Purchase Agreement; and

 

(v)                                 counterparts of the PSA Amendment and SA
Amendment (including facsimile or electronic copies) duly executed by each of
the parties thereto;

 

(b)                                 solely with respect to Section 2 hereof, as
of October 19, 2011, upon receipt by the Administrator of counterparts of this
Amendment (including facsimile or electronic copies) duly executed by each of
the parties hereto; and

 

(c)                                  otherwise, as of the date hereof, upon
receipt by the Administrator of counterparts of this Amendment (including
facsimile or electronic copies) duly executed by each of the parties hereto.

 

SECTION 12.                     Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute but one and the same instrument. 
Delivery by facsimile or email of an executed signature page of this Amendment
shall be effective as delivery of an executed counterpart hereof.

 

SECTION 13.                     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

SECTION 14.                     Section Headings.  The various headings of this
Amendment are included for convenience only and shall not affect the meaning or
interpretation of this Amendment, the Receivables Purchase Agreement, any other
Transaction Document or any provision hereof or thereof.

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

ANR RECEIVABLES FUNDING, LLC, as Seller

 

 

 

 

 

By:

/s/ G. Scott Cole

 

Name:

G. Scott Cole

 

Title:

Treasurer

 

First Amendment to the Second Amended

and Restated Receivables Purchase Agreement

(ANR Receivables Funding, LLC)

 

S-1

--------------------------------------------------------------------------------


 

 

ALPHA NATURAL RESOURCES, LLC, as Servicer

 

 

 

 

 

By:

/s/ G. Scott Cole

 

Name:

G. Scott Cole

 

Title:

Vice President and Treasurer

 

First Amendment to the Second Amended

and Restated Receivables Purchase Agreement

(ANR Receivables Funding, LLC)

 

S-2

--------------------------------------------------------------------------------

 


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser, as an
LC Participant and as a Purchaser Agent

 

 

 

 

 

By:

/s/ William P. Rutkowski

 

Name:

William P. Rutkowski

 

Title:

Vice President

 

First Amendment to the Second Amended

and Restated Receivables Purchase Agreement

(ANR Receivables Funding, LLC)

 

S-3

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC,

 

as a Related Committed Purchaser and as a Conduit Purchaser

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

First Amendment to the Second Amended

and Restated Receivables Purchase Agreement

(ANR Receivables Funding, LLC)

 

S-4

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as the LC Bank and as an LC Participant

 

 

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

Name:

Richard C. Munsick

 

Title:

Senior Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Market Street
Purchaser Group

 

 

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

First Amendment to the Second Amended

and Restated Receivables Purchase Agreement

(ANR Receivables Funding, LLC)

 

S-5

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to by:

 

ALPHA NATURAL RESOURCES, INC., a Delaware corporation, as Performance Guarantor
under that certain Second Amended and Restated Performance Guaranty, dated as of
October 19, 2011

 

 

 

 

 

By:

/s/ Vaughn R. Groves

 

Name:

Vaughn R. Groves

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

First Amendment to the Second Amended

and Restated Receivables Purchase Agreement

(ANR Receivables Funding, LLC)

 

S-6

--------------------------------------------------------------------------------


 

EXHIBIT A

SCHEDULE V

 

ADDRESSES FOR NOTICES

 

ANR RECEIVABLES FUNDING, LLC

 

Address:

 

P.O. Box 16429

 

 

One Alpha Place

 

 

Bristol, VA 24209

 

Attention:  General Counsel

Telephone:  (276) 619-4410

Facsimile:  (276) 623-4321

 

with a copy to:

 

Alpha Natural Resources, LLC

P.O. Box 16429

One Alpha Place

Bristol, VA 24209

 

Attention:  General Counsel

Telephone:  (276) 619-4410

Facsimile:  (276) 623-4321

 

ALPHA NATURAL RESOURCES, LLC

Address:

 

P.O. Box 16429

 

 

One Alpha Place

 

 

Bristol, VA 24209

 

Attention:  General Counsel

Telephone:  (276) 619-4410

Facsimile:  (276) 623-4321

 

Schedule V-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LOCATION OF BOOKS AND RECORDS

 

P.O. Box 16429

One Alpha Place

Bristol, VA 24209

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

UCC-3 FINANCING STATEMENT AMENDMENTS

 

[attached]

 

--------------------------------------------------------------------------------

 